Citation Nr: 1428279	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971 and from January 1977 to January 1979.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The case was remanded by the Board in March 2010 to attempt to obtain service treatment records from the Veteran's initial period of service and a VA evaluation with nexus opinion.  

As the requested action has been complied with, in that it was determined that the records from the Veteran's initial period of service was unavailable and that a VA evaluation of the back with nexus opinion was obtained and added to the record in February 2011, there has been substantial compliance with the March 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) in October 2009, and a transcript of the hearing is of record.  In a letter dated in May 2014, the Board informed the Veteran that the judge that had presided over his October 2009 Board hearing was no longer with VA.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  The Veteran was asked to indicate whether he desired another Board hearing in the enclosed letter and was given 30 days from the date of the letter to respond.  He was told in the letter that if he did not respond within this 30 day period, the Board would assume that he did not want another hearing and would decide the case based on the evidence of record.  No response was received from the Veteran within the 30 day period.  

Statements were received from the Veteran in September 2012 and April 2013, which is after the December 2011 Supplemental Statement of the Case, along with waivers of RO review of this evidence.


FINDING OF FACT

The Veteran does not have a back disability, to include degenerative disease, that is causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the August 2007 letter of the criteria for assignment of a disability rating and/or effective date, in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, a VA examination report, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A pertinent VA evaluation with nexus opinion was obtained in February 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2011 VA examination, with nexus opinion, obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims files and physical examination findings.  The opinion considered all of the pertinent evidence of record at the time, to include the Veteran's available medical records and statements, and provided a rationale for the opinion stated.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his October 2010 video hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The service treatment records for the Veteran's initial period of service have not been located, and are presumed to have been destroyed by fire at the National Personnel Records Center in 1973.  The law provides that if potentially relevant records are unavailable, and that they may have been destroyed while in the possession of the Government, the duty to assist is heightened and VA is obligated to advise the claimant of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (Remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody."  Several lay statements in support of the claim have been received by VA and added to the record.

Although the Veteran was not specifically advised in writing by VA of potential alternative sources of information that could substantiate his claim, in accordance with Dixon, supra., the Board finds this to be harmless error, as there is ample evidence in the record, including in the form of lay statements, that the Veteran was aware that alternate forms of evidence could be presented to support his claim.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran testified at a video conference hearing before a VLJ and was assisted at the hearing by his accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claim.  The case was subsequently remanded to obtain additional evidence.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran seeks service connection for a back disability, to include degenerative disease.    

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be presumed for certain chronic diseases, such as arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. § 1101, 1112 (West 2002);  38 C.F.R. § 3.307, 3.309(a) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As reported above, the service treatment records for the Veteran's initial period of service are unavailable, as noted in an April 2011 Formal Finding of Unavailability.  Service treatment records for the Veteran's second period of service do not contain any complaints or clinical findings indicative of back disability.

A VA evaluation, which included review of the claims files, was conducted in August 2008.  The Veteran provided a history of a back injury in boot camp, when he blacked out and fell down some stairs, and of a motor vehicle accident in 1972.  Lumbosacral strain was diagnosed.  After examination of the Veteran and review of the claims files, the examiner concluded that it was less likely as not that the Veteran's current back problem was related to service injury because the service injury appeared to be minor.  The examiner concluded that the Veteran's age, post-service activity in general labor, and post-service motor vehicle accident caused 
age-related degenerative joint disease of the lumbosacral spine.

Added to the record in February 2009 are copies of letters from the Veteran's 
ex-wife.  In a letter dated Sunday, March 9, there is a reference to the Veteran's injured back.

VA treatment records for 2009 reveal treatment for back pain.  X-rays of the lumbar spine in August 2009 reveal suspected partial lumbarization of S1.

The Veteran testified at his October 2009 video conference hearing that he injured his back in 1969 when he black out and fell down some stairs after a 20 mile march with back pack; that he learned to live with the pain and did not seek treatment in service after treatment for the initial injury; and that he went to a chiropractor beginning in 1980, but these records are unavailable.

According to November 2009 treatment reports from the Cooper Clinic, there were degenerative changes at all levels of the spine.

November 2009 statements from the Veteran's family, including his mother, his 
ex-wife, and his son, and from friends, refer to back problems beginning in service.

VA treatment records dated through August 2010 reveal complaints of back pain.

A VA evaluation, which included review of the claims files, was conducted in February 2011.  There was no tenderness to palpation over the T8 region.  X-rays showed degenerative changes at all levels of the spine but no compression deformity.  The diagnoses were remote T8 anterior wedge fracture with normal vertebral heights and degenerative changes at T8-T9, diffuse back pain with degenerative changes at C4-C5 and C5-C6, and mild degenerative facet changes in the lower lumbar spine.  The examiner opined that it was less likely as not that the Veteran's current back disability was due to or aggravated by any event or condition in service and more likely the result of his civilian employment, including 17 years at Whirlpool, and the risk of back pain in the general population.  Although the T8 compression fracture was at least as likely as not due to the in-service fall, there was no current compression defect.  Based on the Veteran's history and the examination findings, the examiner concluded that the Veteran's current back pain was unrelated to T8 anterior wedge remote compression fracture with no current defect and diffuse spine degenerative disease.  In support of this opinion, the examiner cited to multiple medical treatise to show that back pain and degenerative disease are a part of the aging process.

Based on the above evidence, the Board finds that the Veteran does not have a back disability, to include degenerative disease, due to service.  Although the Veteran's service treatment records for his initial period of service are unavailable, there is no medical evidence of back disability during his second period of service or within a year of service discharge.  In fact, the initial post-service medical evidence of back disability is not until VA evaluation in August 2008, which is many years after discharge.  Moreover, the August 2008 and February 2013 VA nexus opinions, which are based on both a review of the relevant evidence and a physical evaluation and which contains supporting reasons for the opinions, conclude that the Veteran's current back disabilities were less likely as not causally related to service because there were no complaints or findings of disability until many years after service separation and because the evidence was more indicative of findings consistent with the aging process.  

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

In the present case, the Veteran has asserted, including at his videoconference hearing, that he has experienced back symptomatology since service.  However, as noted above, VA examiners concluded that the evidence did not support a finding that the Veteran's current degenerative disease of the back is related to service injury because there are no back findings until a number of years after final service discharge and the clinical findings are more indicative of the aging process.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  As such, the Board finds the opinions by VA examiners to be of greater probative value.

While the Veteran's family and friends are competent to report their observations about the Veteran's condition, lay persons, who have no medical training, are not competent to diagnose or opine that the Veteran's current degenerative disease is due to service.  Laypersons are not competent to provide evidence in certain medical situations, such as in cases involving the etiology of a back disability, such as degenerative disease.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  



Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability, to include degenerative disease, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


